OPINION AND ORDER
Before JOHN MINOR WISDOM, Chairman, and EDWARD WEINFELD*, EDWIN A. ROBSON, STANLEY A. WEIGEL, ANDREW A. CAFFREY, and ROY W. HARPER, Judges of the Panel.
PER CURIAM.
This litigation consists of 65 actions pending in two districts: 63 in the Central District of California, and two in the District of the District of Columbia.
These actions arose from the crash of an Air India jumbo jet shortly after take-off from Santa Cruz Airport, Bombay, India, on January 1, 1978. The crash resulted in the death of all persons aboard. The Boeing Company (Boeing), the manufacturer of the aircraft that crashed; and Lear Siegler, Inc. (Lear), the manufacturer of instruments that were component parts of the aircraft, are the two, and only, defendants in each of the actions. Plaintiffs in all the California actions are residents of India, while the plaintiff in the two District of Columbia actions is an American suing as administrator on behalf of foreign domiciliaries. In every action recovery is sought *159against Boeing and Lear on theories of negligence, strict liability and breach of warranty regarding the design, manufacture, testing and sale of the aircraft and its component parts.
Pursuant to 28 U.S.C. § 1407(c)(i) and Rule 8, R.P.J.P.M.L., 78 F.R.D. 561, 566-67 (1978), the Panel ordered the parties to show cause why these actions should not be transferred to a single district for coordinated or consolidated pretrial proceedings. All parties favor transfer of the actions to a single district for centralized pretrial proceedings under Section 1407. The only dispute among the parties is over the selection of an appropriate transferee forum. Plaintiffs in the California actions favor the Central District of California; plaintiff in the District of Columbia actions favors the District of the District of Columbia; and defendants Boeing and Lear favor the Western District of Washington.
We find that these actions clearly involve common questions of fact concerning the cause or causes of the crash and that transfer of these actions to the Western District of Washington under Section 1407 for coordinated or consolidated pretrial proceedings will best serve the convenience of the parties and witnesses and promote the just and efficient conduct of the litigation.
Generally, we have transferred litigations arising from aircraft disasters occurring within the continental United States to the district of the situs of the crash. See, e. g., In re Air Crash Disaster at John F. Kennedy International Airport on June 24, 1975, 407 F.Supp. 244, 246 (Jud.Pan.Mult.Lit. 1976). No general rule, however, has yet emerged with respect to our selection of a transferee forum in litigations involving overseas air disasters. See, e. g., In re Air Crash Disaster at Taipei International Airport on July 31, 1975, 433 F.Supp. 1120, 1121 (Jud.Pan.Mult.Lit.1977). In the matter now before us, plaintiffs in the California actions urge the selection of the Central District of California as the transferee district because most of the actions in this litigation are already pending there and because the judge assigned those actions has had considerable past experience with air disaster litigations. Plaintiff in the District of Columbia actions favors the District of the District of Columbia as the transferee district because in that district are located records and personnel of the National Transportation Safety Board, which assisted the Indian government in the investigation of the crash.
We are not persuaded by these arguments and, on balance, find that the Western District of Washington is the most appropriate transferee forum for this litigation. Ordinarily we are reluctant to select as transferee forum a district in which no related action is pending unless appropriate circumstances exist warranting such a transfer. See In re Sundstrand Data Control, Inc. Patent Litigation, 443 F.Supp. 1019, 1021 (Jud.Pan.Mult.Lit.1978). We conclude that such circumstances are present in the litigation now before us.
The Western District of Washington, among domestic forums, has the most substantial connection to the common factual questions raised in this litigation. Boeing is headquartered in that district, and the aircraft involved in this crash was manufactured there. As a result, Boeing’s documents and personnel relating to the design, manufacture and testing of the aircraft are located there. Moreover, the Federal Aviation Administration’s regional office that has custody of the records relating to certification of the aircraft is located there, and Boeing employees who participated in the on-site investigation of the accident can be found there.
By way of comparison, none of the districts in which actions are pending offers a strong nexus to the common factual questions in this litigation. Although Lear’s main office is in California, Lear’s division that manufactured the relevant component parts for the aircraft is located in Michigan. On the basis of the record before us, relatively little discovery of witnesses or documents can be expected to be taken in either California or the District of Columbia. Nor can pretrial proceedings be characterized as far advanced in the Central District of Cali*160fornia or the District of the District of Columbia. In addition, none of the plaintiffs is a resident of California or the District of Columbia.
IT IS THEREFORE ORDERED that, pursuant to 28 U.S.C. § 1407, the actions listed on the following Schedule A be, and the same hereby are, transferred to the Western District of Washington and, with the consent of that court, assigned to the Honorable James M. Fitzgerald, sitting by designation pursuant to 28 U.S.C. § 292(b), for coordinated or consolidated pretrial proceedings.
SCHEDULE A
Central District of California
P. V. Fathima, et al. v. The Boeing Co., et al.
Civil Action No. CV-78-1947-PH
Jameela Khalid, et al. v. The Boeing Co., et al.
Civil Action No. CV-1948-PH
Lata Vimal Kothari, et al. v. The Boeing Co., et al.
Civil Action No. CV-78-1949-PH
Niravathu Ommen Kunju Kunju, et al. v. The Boeing Co., et al.
Civil Action No. CV-78-1950-PH
Indirakumati Gangadharan, et al. v. The Boeing Co., et al.
Civil Action No. CV-78-1951-PH
K. Vergese, et al. v. The Boeing Co., et al.
Civil Action No. CV-78-1952-PH
Koruthu Kochumman, et al. v. The Boeing Co., et al.
Civil Action No. CV-78-1953-PH
Vimla Kamalchand Kothari, et al. v. The Boeing Co., et al.
Civil Action No. CV-78-1954-PH
V. P. Aysha, et al. v. The Boeing Co., et al.
Civil Action No. CV-78-1955-PH
Esmail Jasdanwala v. The Boeing Co., et al.
Civil Action No. CV-78-1956-PH
T. T. Kadeeja, et al. v. The Boeing Co., et al.
Civil Action No. CV-78-1980-PH
Annamma Idichandi, et al. v. The Boeing Co., et al.
Civil Action No. CV-78-1982-PH
K. Nair Gopalapillai, et al. v. The Boeing Co., et al.
Civil Action No. CV-78-1983-PH
C. P. Velayudhan, et al. v. The Boeing Co., et al.
Civil Action No. CV-78-1984-PH
Chona George, et al. v. The Boeing Co., et al.
Civil Action No. CV-78-1985-PH
Valerian Paul Rego, et al. v. The Boeing Co., et al.
Civil Action No. CV-78-2054-PH
Jameela Aboobacker, et al. v. The Boeing Co., et al.
Civil Action No. CV-78-2055-PH
T. N. Chandramathi, et al. v. The Boeing Co., et al.
Civil Action No. CV-78-2058-PH
M. Rajamai Amma, et al. v. The Boeing Co., et al.
Civil Action No. CV-78-2057-PH
Thangamma Gopalkrishnan, et al. v. The Boeing Co., et al.
Civil Action No. CV-78-2058-PH
Kamalakshi Babu, et al. v. The Boeing Co., et al.
Civil Action No. CV-78-2059-PH
Rini Mathew, et al. v. The Boeing Co., et al.
Civil Action No. CV-78-2060-PH
Koramandil Varky Mathi, et al. v. The Boeing Co., et al.
Civil Action No. CV-78-2061-PH
P. Beekutty Beevi, et al. v. The Boeing Co., et al.
Civil Action No. CV-78-2062-PH
Abdulrahim Khan, et al. v. The Boeing Co., et al.
Civil Action No. CV-78-2063-PH
V. Pathumay P. M. Abu, et al. v. The Boeing Co., et al.
Civil Action No. CV-78-2079-PH
P. Lalitha Gopalakrishnan, et al. v. The Boeing Co., et al.
Civil Action No. CV-78-2080-PH
Grover Kaikushroo Irani, et al. v. The Boeing Co., et al.
Civil Action No. CV-78-2081-PH
Karimbil Khadeeja Aboo, et al. v. The Boeing Co., et al.
Civil Action No. CV-78-2082-PH
Nadirshaw Jehangirja Dotiwalla, et al. v. The Boeing Co., et al.
Civil Action No. CV-78-2083-PH
K. A. Kadeeja, et al. v. The Boeing Co., et al.
Civil Action No. CV-78-2129-PH
Eliya Raphael v. The Boeing Co., et al.
Civil Action No. CV-78-2130-PH
N. B. Chandrika, et al. v. The Boeing Co., et al.
Civil Action No. CV-78-2131-PH
Raphael Francis, et al. v. The Boeing Co., et al.
Civil Action No. CV-78-2132-PH
K. J. Joseph, et al. v. The Boeing Co., et al.
Civil Action No. CV-78 — 2133-PH
Banoo Mobinali Gahlot, et al. v. The Boeing Co., et al.
Civil Action No. CV-78-2562-PH
V. R. Goury, et al. v. The Boeing Co., et al.
Civil Action No. CV-78 — 2563-PH
Ramchandra Raoji Kambli, et al. v. The Boeing Co., et al.
Civil Action No. CV — 78-2564-PH
R. O. Zubaida, et al. v. The Boeing Co., et al.
Civil Action No. CV-78-2566-PH
N. Radhamani Amma, et al. v. The Boeing Co., et al.
Civil Action No. CV — 78-2567—PH
Sorab Dinshaw Nargolwala, et al. v. The Boeing Co., et al.
Civil Action No. CV-78-2994 — PH
Khusru Manchershah Kathok, et al. v. The Boeing Co., et al.
Civil Action No. CV — 78-2995-PH
Mafalda Faria, et al. v. The Boeing Co., et al.
Civil Action No. CV-78-2997 — PH
Framroze Darabshaw Paymaster, et al. v. The Boeing Co., et al.
Civil Action No. CV-78 — 2998-PH
Minnie Nadirshah, et al. v. The Boeing Co., et al.
Civil Action No. CV-78-3000 — PH
Mharookh Adil Dubash, et al. v. The Boeing Co., et al.
Civil Action No. CV — 78-3020-PH
*161Radhika Vivek Ajinkya, et al. v. The Boeing Co., et al.
Civil Action No. CV — 78-3021—PH
N. K. Raman Menon, et al. v. The Boeing Co., et al.
Civil Action No. CV-78-3243-PH
Gita Kali Kotwal v. The Boeing Co., et al.
Civil Action No. CV-78-3244-PH
Amina Sheikh Abdullah v. The Boeing Co., et al.
Civil Action No. CV-78-3256-PH
V. Sumathy, et al. v. The Boeing Co., et al.
Civil Action No. CV-78-3426-PH
Pervis Avalur, et al. v. The Boeing Co., et al.
Civil Action No. CV — 78-3520—PH
K. C. Kuruvilla, et al. v. The Boeing Co., et al.
Civil Action No. CV-78-3630-PH
Hyda George, et al. v. The Boeing Co., et al.
Civil Action No. CV — 78-3631-PH
Zahir H. Attari, et al. v. The Boeing Co., et al.
Civil Action No. CV-78-3633-PH
A. P. M. Abdulla, et al. v. The Boeing Co., et al.
Civil Action No. CV-78-3632-PH
N. Sarasamma, et al. v. The Boeing Co., et al.
Civil Action No. CV-78-3634-PH
Abbas Tayebji Biviji, et al. v. The Boeing Co., et al.
Civil Action No. CV-78-3635-PH
Abbasbhai Gulamali Kapadia, et al. v. The Boeing Co., et al.
Civil Action No. CV-78-3629-PH
P. K. Chandrashekhar, et al. v. The Boeing Co., et al.
Civil Action No. CV-78-3628-PH
Salim Jumma v. The Boeing Co., et al.
Civil Action No. CV-78-3627-PH
P. A. Sulu v. The Boeing Co., et al.
Civil Action No. CV-78-3626-PH
Makkai Mohammadunni, et al. v. The Boeing Co., et al.
Civil Action No. CV-78-3625-PH
District of the District of Columbia
Edward M. Holland, etc. v. The Boeing Co., et al.
Civil Action No. CV-78-1341
Edward M. Holland, etc. v. The Boeing Co., et al.
Civil Action No. 78-1342